DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier (US 2019/0278473) in view of Tan et al. (US 10,592,057) 
Regarding claim 1:
Fornasier discloses:
A smart garnish for an automobile (Fornasier does not discuss an automobile but this is just a statement of intended use – no claim limitation requires this) comprising:
a case (Fig. 17A:  
an upper case, in which a film having symbols printed therein is insert-injection-molded, being coupled to the case in front of the case (Fig. 17A: 702; paragraph 80; where the symbols 711 can be between on the front side of the case as per paragraph 80); 
a capacitive touch sensor pad laminated on a rear surface of the upper case (paragraph 80); 
a PCB (printed circuit board) mounted in the case, wherein LEDs (light emitting diodes) mounted on the PCB illuminate the symbols (paragraphs 79-81), 
wherein the capacitive touch sensor pad includes capacitive touch sensors disposed corresponding to the symbols, and a ground (GND) disposed spaced apart from the capacitive touch sensor, and 
wherein the capacitive force sensor pad includes capacitive force sensors distributed corresponding to the ground (GND).
Fornasier does not disclose:
“a capacitive force sensor pad laminated on a front surface of the case; 
“wherein a gap is formed between the capacitive touch sensor pad and the capacitive force sensor pad,”
wherein the capacitive sensor pad includes “a ground (GND) spaced apart from the capacitive touch sensor, and
“wherein the capacitive force sensor pad includes capacitive force sensors distributed corresponding to the ground (GND).”
Tan discloses:
a capacitive force sensor pad laminated on a front surface of the case (Tan Fig. 3: electrodes 318 and 320 are force sensor electrodes; while Tan does not have a case like Fornasier the ground plane 304 of Fig. 3 can be considered a support bracket as per column 7, lines 1-5, which is analogous to the case); 
wherein a gap is formed between the capacitive touch sensor pad and the capacitive force sensor pad (the touch sensors of Tan are electrodes 314 and 316 of Fig. 3: as can be seen insulating layer 326 is between the touch and force sensors)
wherein the capacitive sensor pad includes a ground (GND) spaced apart from the capacitive touch sensor (Fig. 3: element 328), and
wherein the capacitive force sensor pad includes capacitive force sensors distributed corresponding to the ground (GND) (as can be seen in Fig. 3 the force sensors are opposed by the ground in the other layer).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier the elements taught by Tan.
The rationale is as follows:
Tan and Fornasier are directed to the same field of art.
Tan discloses a device that can sense both touch location and pressure, and obvious improvement. One of ordinary skill in the art could have included this with predictable results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Tan, and further in view of Wong et al. (US 2011/0148671)
Regarding claim 2:
Fornasier in view of Tan discloses a smart garnish as discussed above.
Fornasier in view of Tan discloses:
the film is installed on the surface of the upper case (Fornasier paragraph 80); and the capacitive touch sensor pad is installed on the flat surface of the upper case (Fornasier paragraph 80).
Fornasier in view of Tan does not disclose:
“a surface and the rear surface of the upper case are formed of a three-dimensional (3D) curved surface and a flat surface.”
Wong discloses:
a surface and the rear surface of the upper case are formed of a three-dimensional (3D) curved surface and a flat surface (follows from Fig. 4: the front surface 11 is curved, but the sensors are on a flat surface 14); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Tan the elements taught by Wong.
The rationale is as follows:
Fornasier, Tan, and Wong are directed to the same field of art.
Wong discloses a curve gives a touch-sensitive keyboard “good input performance” (paragraph 2). This is a known improvement one of ordinary skill in the art could have included with predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Tan, and further in view of Hotchkiss et al. (US 2016/0132113)
Regarding claim 3:
Fornasier in view of Tan discloses a smart garnish for an automobile as discussed above.
Fornasier in view of Tan does not disclose:
“wherein the case includes: 
“a case body in which the PCB is mounted; 
“a cover configured to cover a back surface of the case body; and a 
“case holder disposed on a front surface of the case body, wherein the upper case is assembled on the case holder, and 
“wherein a haptic actuator configured to vibrate the case holder relative to the case body is mounted in the case.”
Hotchkiss discloses:
a case body in which the PCB is mounted (Fig. 2: 52); 
a cover configured to cover a back surface of the case body (Fig. 2: 30); and a 
case holder disposed on a front surface of the case body, wherein the upper case is assembled on the case holder (Fig. 2: 54), and 
wherein a haptic actuator configured to vibrate the case holder relative to the case body is mounted in the case (paragraphs 37-38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Tan the elements taught by Hotchkiss.
The rationale is as follows:
Fornasier, Tan, and Hotchkiss are directed to the same field of art.
Hotchkiss teaches a component with attachment details that can provide haptic feedback. One of ordinary skill could have added this known improvement with predictable results.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Tan and Hotchkiss, and further in view of Vander Sluis et al. (US 2016/0132112)
Regarding claim 4:
Fornasier in view of Tan, and further in view of Hotchkiss discloses a smart garnish as discussed above.
Fornasier in view of Tan and Hotchkiss does not disclose:1
“a restoring spring configured to elastically restore the case holder relative to the case body.”
Vander Sluis discloses:
a restoring spring configured to elastically restore the case holder relative to the case body (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Tan, and further in view of Hotchkiss the elements taught by Vander Sluis.
The rationale is as follows:
Vander Sluis is incorporated by reference by Hotchkiss (paragraph 38) and the suspensions of Vander Sluis are specifically described as the support shown in Hotchkiss Fig. 2 (paragraph 38).
Regarding claim 5:
Fornasier, etc., discloses:
wherein the restoring spring is a plate spring, wherein an end of the plate spring is coupled to the case body and another end of the plate spring is coupled to the case holder, and wherein the plate spring includes: a front horizontal plate spring installed at the case body; a back horizontal plate spring installed at the case holder; and a vertical plate spring configured to connect the front and back horizontal plate springs (shown in Vander Sluis Fig. 2).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Tan, and further in view of Hotchkiss and Vander Sluis, and further in view of Bayersdorfer et al. (US 2004/0213008)
Regarding claim 6:
Fornasier, etc., discloses a smart garnish as discussed above.
Fornasier, etc., does not disclose:
“a diffusion sheet disposed between the capacitive force sensor pad and the case holder.”
Bayersdorfer discloses:
a diffusion sheet disposed between the capacitive force sensor pad and the case holder (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc., the elements taught by Bayersdorfer.
The rationale is as follows:
Fornasier, etc., and Bayersdorfer are directed to the same field of art.
Bayersdorfer discloses this improves uniform lighting (paragraph 18). This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Regarding claim 7:
Fornasier, etc., discloses:
through-holes through which a light from the LEDs passes are formed on a front surface of the case holder; and light guide tubes configured to connect the LEDs and the through-holes are formed in the case holder (Fornasier paragraph 79 or as shown in, e.g., Bayersdorfer Fig. 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Technically Hotchkiss could be considered to disclose this since Vander Sluis is incorporated by reference in paragraph 38. But for ease of understanding the rejection will be phrased this way.